Citation Nr: 0309703	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD) evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from September 1, 1967 to 
September 2, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 1997 rating decision by 
which the RO granted service connection for PTSD and assigned 
a 50 percent disability evaluation effective from June 23, 
1997.  An application for increased compensation based on 
individual unemployability was received in February 1998.  
The RO considered the TDIU issue as part of the claim for a 
higher evaluation for PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.  


FINDINGS OF FACT

1.  The veteran experiences nightmares sometimes accompanied 
by violence, intrusive memories, difficulty concentrating, 
avoidance of stimuli, impaired impulse control, impaired 
ability to abstract, arousal symptoms, mild to moderate 
depression, and mild anxiety; symptoms which together produce 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood.  

2.  Service-connected disabilities have not resulted in the 
inability to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, and 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 2002); and 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Since this appeal originated from the veteran's disagreement 
with the original assignment of a rating for PTSD, the Board 
considers the severity of the disability during the entire 
period from the initial assignment of a rating to the present 
time.  See Fenderson, supra. 

A compensation and pension summary signed by a clinical 
social worker, dated in October 1997, reflects that the 
veteran finished the eleventh grade in high school before 
finding part-time work and completed a GED certificate while 
on active duty.  The summary reflects that the veteran was 
married for nine years before being divorced in 1985 and that 
he had four children.  After separation from service he 
worked for one employer from 1969 to 1976.  Subsequent to 
being fired from that position he found employment at a local 
labor union as a laborer for the next five years.  After 
that, the veteran worked for thirteen years in maintenance 
for another employer.  He was terminated from that job due to 
his medical disability.  The veteran reported experiencing 
disturbing dreams and nightmares since leaving Vietnam.  He 
reported feeling guilty about not helping those who were 
injured in Vietnam.  The examiner reported that the veteran 
experienced depression and flashback anxiety.  

A report of a VA examination conducted in November 1997 
reflects the veteran's chief complaint as his being without 
motivation for almost thirty years.  The veteran reported 
that his marriage disintegrated because of his failure to 
sleep at night, acting out on his dreams, and physical 
assaults.  He related being depressed to a greater or lesser 
degree almost unremittingly since his return from the 
service.  He spontaneously and uncontrollably lapses into 
reverie about those same themes of combat and killing during 
the daytime.  In an average week, he has distressing combat 
dreams two to four times.  He complains that he has no 
interest in being around other people and does not get along 
with them well.  He states that he is often paranoid and 
cannot get himself to come out of his house.  He spends 
considerable time and effort avoiding thoughts or feelings 
associated with the military and attempts to avoid any 
situations that might bring up recollections of events in 
Vietnam.  He complains of having a markedly diminished 
interest in activities that he formerly enjoyed.  He has a 
sense of a foreshortened future, appearing to have a strong 
sense that he was never supposed to have returned from 
Vietnam and that he should have died there with a number of 
the people that he knew.  He also complains of irritability 
and hypervigilance in the form of paranoia that sometimes 
restricts him to the house.  A mental status examination 
revealed speech that was slightly slow in rate or production 
and uneven in flow.  His mood was decidedly dysphoric and his 
affect was flat.  Affect was appropriate to mental content, 
but not to the interview situation.  He did not report 
perceptual disturbances or psychotic process and no 
indicators of such process were elicited during the 
interview.  His stream of thought was logical and linear.  
Thought content was relevant and coherent.  The veteran's 
ability to abstract was nil.  He was tenuously oriented in 
all spheres, frequently making spontaneous mistakes, but 
then, without confrontation, correcting them.  Attention 
tended to wander and concentration was difficult and erratic.  
There were no notable deficits of remote memory.  Immediate 
recall was without flaw.  Delayed recall resulted in recall 
of only one of three common objects after four minutes with 
four interposed tasks.  The veteran complained of having 
difficulty remembering names and instructions.  Impulse 
control was considered fair.  Judgment was considered fair 
and insight nil.  The examiner diagnosed PTSD with a GAF of 
48.  The examiner opined that, given the veteran's 
combination of physical difficulties, difficulty maintaining 
relationships, difficulty tolerating authority, and the depth 
of his depression, it is unlikely that the veteran can 
sustain regular productive employment.  The examiner also 
noted that the veteran is, under specific circumstances, able 
to maintain relationships and he gave no evidence of being 
unable to maintain appropriate behavior during the 
examination.  There is no evidence of psychotic disorder.  It 
was noted, that a major factor in the veteran's relationship 
difficulties is his thinking that no one is capable of 
understanding him.  

At a hearing held at the RO in February 1998, the veteran 
indicated that he was seeing a clinical social worker 
regularly for his PTSD.  He testified that he was not 
presently employed due to his injuries and inability to work 
with his lower extremities and the inability of his lower 
body to function.  When asked to describe how his nervous 
condition interfered with his daily living, the veteran 
reported that he did not have too much confidence in himself, 
had thoughts about suicide, experienced nightmares 10 to 20 
times a day, and had thoughts about his Vietnam experiences.

A report of a VA examination conducted in September 2000 
indicates that the veteran experiences nightmares two to 
three times a week and flashbacks.  Triggers include loud 
noises, gunshots, arguing, and people fighting.  He has no 
interest in things he used to like.  He avoids any social 
interaction and has problems with anger outbursts and 
concentration.  He has a startle response.  The veteran 
reported having no legal or substance abuse problems.  He 
indicated that his divorce was the result of his alcohol use 
and he lost jobs because of his attitude.  The veteran 
relates that he used to work as a maintenance man, 
construction worker, and general laborer.  He was fired twice 
for threatening a coworker.  The veteran has not worked since 
his spine and legs were injured, and he now walks with a 
cane.  A mental status examination revealed no delusions, 
hallucinations, or homicidal thoughts.  He was oriented times 
three and was able to do serial sevens, having slight 
difficulty in abstraction.  The examiner assigned a GAF score 
of 60.  While the veteran had moderate symptoms of PTSD, he 
was able to attend to his daily needs.  Socially and 
occupationally he is also isolated.  The examiner opined that 
the veteran's inability to work was related to his physical 
problems.  

A report of a VA examination conducted in November 2002 notes 
a history of the veteran being twice married, once divorced, 
and currently separated.  He lives alone in an apartment and 
remains on good terms with his wife of one year, with whom he 
is presently separated.  He indicates that his wife is upset 
with him because of his isolation and nightmares accompanied 
by violence.  He is awakened by nightmares two or three times 
per week.  The nightmares frequently have Vietnam content.  
His mood was described as poor.  He reports having some 
suicidal thoughts, but no plans or intent.  He is quite 
irritable and stays away from people because he very easily 
gets into arguments or fights with them.  He relates not 
being in a physical altercation for some time.  The veteran 
reports having almost daily thoughts about Vietnam.  These 
generally last for a few minutes, although sometimes they 
last as much as an hour.  The examiner related that the 
veteran reported having some hallucinations, but the examiner 
opined that these were just perceptual anomalies and not 
psychotic process.  The examiner reported that the veteran 
was oriented to time, place, and person, and was cognizant of 
the reason for this examination.  He was logical, coherent, 
and not tangential or circumstantial.  He was spontaneous and 
his voice was well modulated.  He was not irritable during 
the interview and made good eye contact.  His affect was not 
labile and matched the content of the discussion.  His mood 
was generally dysphoric.  No hallucination, delusion, 
psychosis, or organic brain syndrome was present.  No 
suicidal or homicidal thoughts were expressed.  He showed a 
mild to moderate depression and mild anxiety.  There was no 
startle reaction to ambient noise.  Abstraction ability was 
poor.  Judgment was intact.  Attention, concentration, and 
recent and remote memory were intact.  In summary, the 
examiner noted that the veteran exhibited PTSD symptoms 
including recurrent nightmares, intrusive thoughts, avoidance 
of feelings, people and activities, diminished interest in 
activities, arousal symptoms such as interrupted sleep, 
hypervigilance, and an exaggerated startle response.  The 
examiner opined that it is primarily the veteran's physical 
condition that has caused unemployability.  The veteran's 
increased isolation is the result of a combination of his 
PTSD, his physical problems, and his pain.  He is currently 
not working and not able to manage a stable marriage.  Given 
his age, physical condition, and irritability caused by PTSD, 
it is unlikely that he will become gainfully employed.  The 
examiner assigned a GAF of 50 relative to the PTSD.  

The report of a VA general medical examination dated in 
November 2002 reflects the examiner's view that as related to 
the incomplete quadriplegia, the veteran may be able to work 
at some sort of job where he sits, possibly a desk job.  But, 
as to his prior occupation as a maintenance man it seems that 
with his incomplete quadriplegia that would be impossible.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2002).  Under Diagnostic Code 9411, a 50 percent 
evaluation requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

The Board finds that the veteran's PTSD disability picture 
more nearly approximates the criteria required for a 70 
percent disability rating.  He experiences deficiencies in 
most areas, to include work, mood, thinking, and family 
relations as a result of his PTSD symptoms.  These symptoms 
include recurring nightmares, avoidance of feelings, people 
and activities that might serve as a trigger for memories of 
Vietnam, arousal symptoms including a paranoia which 
manifests as hypervigilance and isolation, decreased 
motivation, mood disturbances including angry outbursts and 
irritability.  The impact of these symptoms is demonstrated 
by his being largely unable to maintain effective personal 
relationships as reflected by his prior divorce and most 
recent separation after one year of marriage.  This 70 
percent rating is warranted for the entire period since the 
award of service connection.  Fenderson, supra.  

The Board has considered whether the criteria for a higher 
100 percent rating are met and finds that they are not.  At 
the outset, the Board observes that the evidence does not 
show any of the symptomatology typical of a 100 percent 
disability rating under Diagnostic Code 9411.  In particular, 
there is no evidence of gross impairment in thought processes 
or communication, no evidence of any delusions or 
hallucinations, no showing of grossly inappropriate behavior, 
nothing suggesting that the veteran is a persistent danger to 
himself or others, no disorientation, no memory loss for 
names of close relatives, his occupation or his own name, and 
nothing to demonstrate the inability to perform activities of 
daily living.  Additionally, there is no indication that he 
experiences any other symptoms of like severity.  Indeed, the 
difficulties the veteran experiences are more akin to the 
problems specifically noted for the criteria for a 70 percent 
rating, such as near-continuous depression affecting the 
ability to function, and an inability to establish and 
maintain effective relationships.  Nevertheless, what is 
significant is that the veteran's overall PTSD disability 
picture does not show total occupational and social 
impairment such as would warrant a 100 percent rating.  On 
this point, the Board notes that the medical opinions imply 
that the veteran's PTSD alone is not enough to render him 
unable to obtain and maintain employment.  It is clear from 
these opinions that only in combination with multiple 
physical problems does service-connected PTSD and its 
associated problems, such as depression, result in total 
occupational impairment.  For these reasons, the Board finds 
the higher 100 percent schedular rating for total 
occupational and social impairment is not warranted.  

For similar reasons, the Board concludes that an award of 
TDIU is not warranted under 38 C.F.R. § 4.16 (2002).  TDIU 
may be assigned where the schedular rating is less than total 
and the veteran is-in the judgment of the rating agency-
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  This is so, 
provided that, if there is only one such disability, it is 
rated at 60 percent or more; if there are two or more 
disabilities, at least one of those must be rated at 40 
percent or more and combined with other ratings to a rating 
of 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  Veterans 
who fail to meet these percentage standards, but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. § 4.16.  The central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2002); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The Board finds that although the veteran meets the 
percentage requirements for consideration for TDIU 
compensation-combined disability rating of at least 70 
percent-because the evidence does not support a finding that 
the veteran is unable to obtain or maintain gainful 
employment due to his service-connected disabilities, an 
award of TDIU is not warranted.  In so finding, the Board 
notes that, for the reasons set forth above, the evidence 
does not show that the veteran's PTSD renders him 
unemployable.  Notably, the veteran was able to maintain 
gainful employment with the same employer for thirteen years, 
ending only when he injured his spine and legs.  Moreover, 
while the record contains medical opinions to the effect that 
it is unlikely that the veteran will become gainfully 
employed, these opinions rely upon both the veteran's 
physical and mental problems.  Given that the veteran's 
primary area of employment is in manual labor, and the 
consequences of the nonservice-connected injuries to his 
spine and legs, the physical problems are not insignificant 
in this determination.  Similarly, the veteran has not 
experienced exceptional difficulties due to PTSD beyond those 
contemplated by the rating criteria, such as the need for 
frequent hospitalization.  38 C.F.R. § 3.321(b)(1) (2002).  
In fact, his symptoms and resulting difficulties are 
specifically contemplated by the criteria of Diagnostic Code 
9411.  

As for the effect of the veteran's service-connected left 
fourth finger disability, the Board notes that there is no 
indication that this disability combines with PTSD to cause 
any greater problem with employability than that caused by 
PTSD alone.  The veteran has lost about 1/4 inch of the tip of 
his finger and he has not reported that this caused him any 
difficulty, even when he was working.  As noted above, it was 
other physical injury that caused the veteran to discontinue 
work, not his left fourth finger.  Additionally, no examiner 
has concluded that this disability in conjunction with PTSD 
has rendered him unemployable.  Rather, it was concluded, as 
noted above, that the effects of other physical disability, 
particularly difficulties with the neck, in combination with 
PTSD caused the veteran to be unemployable.  For all these 
reasons, the Board concludes that the veteran is not unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. § 4.16.  
The preponderance of the evidence is against the claim.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the Board notified the veteran by letter dated in 
October 2002, which asked the veteran to tell the Board about 
any additional information or evidence that he wanted the 
Board to try to get for him.  Lastly, VA must notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the 
letter noted above.  That letter advised the veteran of what 
VA would do and what he should do with respect to 
substantiating his claim.  The veteran was notified of the 
new obligations under VCAA and its implementing regulations 
in the October 2002 letter.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was asked 
to provide any additional information or evidence.  No 
response was received.  The veteran was also provided with 
three VA examinations, the most recent of which was conducted 
in November 2002.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence favorable 
to the veteran's claims.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

A 70 percent initial rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

